Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The Examiner agrees with the Applicant’s remarks, dated 06/22/2022. Upon conclusion of a further search of the pertinent prior art, the Office indicates that claims 1-7 and 21-33 are allowable.
The primary reason for allowance of independent claim 1 is that the closest prior art of record, U.S. Patent No. 8483784 by Griffin et al., U.S. Patent No. 10,845,850 by Kang et al., U.S. PG Pub No. 2018/0292860 by Siddiqui, U.S. PG Pub No. 2021/0294389 by Ou et al., and U.S. PG Pub No. 2017/0374749 by Lee et al., individually or in combination does not teach or fairly suggest the electronic device comprising “a first pin translating within a first slot of the first hinge arm and a second pin translating within a second slot of the second hinge arm, respectively, when the first device housing and the second device housing pivot about the hinge housing between the axially displaced open position and the closed position, thereby changing a displacement between the hinge housing and the first device housing and second device housing”, as substantially recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646